Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 1 of 16

EXHIBIT A

Verification, Case Docket and Superior Court Documents
Oo Co ND UH Fe WW LY

10
11
12
13
14
15
16
17
18
19
20
21
oy)
23
24
25
26
27
28

 

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 2 of 16

VERIFICATION

STATE OF ARIZONA )
COUNTY OF MARICOPA ; ™

I, Byron J. Babione, hereby state, under the penalty of perjury, that the following
information is true to my knowledge, information and belief:

1. I am one of the attorneys for Defendant State of Arizona in the matter of
Jocelyn Kinsey v. State of Arizona, et al., CV2020-092467, currently pending in the
Superior Court of the State of Arizona, County of Maricopa, before the Honorable Tracey
Westerhausen.

2 On May 15, 2020, I filed a Notice of Removal under 28 U.S.C.
§ 1441(a) and 28 U.S.C. § 1446 seeking to remove Jocelyn Kinsey v. State of Arizona, et
al., CV2020-092467, to the United States District Court for the District of Arizona.

ay In compliance with 28 U.S.C. § 1441(a), 28 U.S.C. § 1446 and LRCiv.
3.6(b), I certify that the attached documents are true and accurate copies of pleadings and
other documents that were filed in the Superior Court of the State of Arizona, Maricopa
County Jocelyn Kinsey v. State of Arizona, et al., CV2020-0924676. Also attached is a
true and accurate copy of the court docket in Jocelyn Kinsey v. State of Arizona, et al,
CV2020-092467

I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge, information and belief.

DATED this 15th day of May, 2020.

BYRON J. BABIONE

 

#8722628

 
Civil Court Gage; Information §aselistorpocument 1-1 Filed 05/15/20 Page 3 of 16

@& > Docket

Civil Court Case Information - Case History

 

Case Information

Case Number: CV2020-092467 Judge: Westerhausen, Tracey
File Date: 3/17/2020 Location: Southeast
Case Type: Civil

Party Information

Party Name Relationship Sex Attorney
Jocelyn Kinsey Plaintiff Female Jody Broaddus
State Of Arizona Defendant Pro Per
Tremaine Jackson Defendant Male Pro Per

Case Documents

Filing Date Description Docket Date
5/11/2020 AFS - Affidavit Of Service 5/12/2020
NOTE: STATE OF ARIZONA

3/17/2020 COM - Complaint 3/20/2020
3/17/2020 CCN - Cert Arbitration - Not Subject 3/20/2020
3/17/2020 CSH - Coversheet 3/20/2020

Case Calendar
There are no calendar events on file

Judgments
There are no judgments on file

http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caselnfo.asp?caseNumber... 5/15/2020
Co Oo aT NDR A FF WY LY

BO Oe ia Re DS tl
—-H © wo won Dn wm FP W KY YY O&

22
23
24
25
26

 

 

 

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 4 of 16

Marc J. Victor, SBN 016064
Jody L. Broaddus, SN 020122
ATTORNEYS FOR FREEDOM
3185 South Price Road
Chandler, Arizona 85248

Phone: (480) 755-7110

Fax: (480) 857-0150

Marc@AttorneyForFreedom.com

Jody@AttorneyForFreedom.com
Attorneys for Plaintiff

JEFF FINE
Clerk of the Sueerior Court
By Michelle Messner» Deputy
Date 05/17/2020 Time 11:10:00
Description Anount
oenenenen CASE CV2020-092467 ---------
CIVIL NEW COMPLAINT

TOTAL AKOUNT
Recelpth 27705564

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

JOCELYN KINSEY, an individual,
Plaintiffs,

V.

STATE OF ARIZONA, a municipal entity,

and TREMAINE JACKSON, in his official

and individual capacities,

Defendants.

 

 

CaseNo: cy 2020-092467

COMPLAINT

(42 U.S.C. Hit Violations,
Intentional Infliction of Emotional
Distress, and Assault)

Plaintiff Jocelyn Kinsey, by and through undersigned counsel, for her Complaint against

Defendants alleges as follows:

PARTIES, JURISDICTION, AND VENUE
1. Plaintiff brings this action pursuant to 42 U.S.C § 1983, and the Fourth and

Fourteenth Amendments of the United States Constitution; and pendent state common and

statutory laws.

2 Jurisdiction and venue are proper in the Court pursuant to A.R.S, § 12-122, et seq.

3, The events at issue in this lawsuit occurred in the State of Arizona.

4, Plaintiff is, and was at all material times, a resident of the State of Arizona.

 
Oo oOo YD DB A FP W NH

mM NH NO KY NY NY NO —] KY SB FSF YF FOS SE Eh lhc
DR A BB WwW HO KY CO CoO wo HI DH A FP WD LY | CO

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 5 of 16

5. Defendant State of Arizona (hereinafter referred to as “Arizona”) is a municipal

corporation formed and designated as such pursuant to Title 9 of the Arizona Revised Statutes.

 

 

Arizona is subject to a civil suit and may be held liable both independently and vicariously, as
permitted by federal and state law, for the wrongful conduct of its officers, employees, agents,
districts, and divisions/sub-divisions, including the Arizona Game and Fish Department
(“AZGF”) and its officers and employees.

6. At all times material to this Complaint, Defendant Tremaine Jackson (“Jackson”)
was resident of the State of Arizona.

I At all times material to this Complaint, Defendant Jackson was an agent and
employee of Defendant Arizona and was acting within the course and scope of is employment
with the Arizona Department of Public Safety. Defendant Jackson is sued both in his official and
individual capacities for purposes of Plaintiff's claims under 42 U.S.C. § 1983.

8. On or about September 13, 2019, Plaintiff timely submitted a notice of claim
pursuant to A.R.S, § 12-821.01 for damages arising from the events complained of and alleged
herein.

DISCOVERY TIER
9. Pursuant to Ariz. R. Civ. P. 26.2(c)(3), the Court should assign this case to the

 

 

following tier based on the amount of damages requested:
[_] Tier 1 = Actions claiming $50,000 or less in damages.
| ["] Tier 2 = Actions claiming more than $50,000 and less than $300,000.00 in damages,
| OR Actions claiming nonmonetary relief.
Tier 3 = Actions claiming $300,000 or more in damages.
GENERAL ALLEGATIONS

 

 

 
wo wo nstn DO wD FP WY LY

mo NH NH KH YY NY NO =| S| KF SF KF EP eh ES lS
AN ta BB WH NYO K& CO WO wWOATA Du fF WY KY - C&C

 

 

|

 

 

Case 2:20-cv-00949-DLR Document 1-1 Filed 05/15/20 Page 6 of 16

10. On March 17, 2019, Claimant Jocelyn Kinsey (“Claimant”) was driving her vehicle
in Phoenix, Arizona when she was stopped by Arizona Department of Public Safety (“DPS”)
Trooper Tremaine Jackson (“Trooper Jackson”). Claimant’s friend was a passenger in the vehicle.

11. After stopping Claimant’s car, Trooper Jackson stated Claimant was speeding and
asked Claimant to get out of the vehicle.

12. Claimant was not speeding and was immediately terrified because she did not
understand why she was asked to step out of the vehicle for alleged speeding. Despite this, she
complied with his order, and he then directed her to the back of her vehicle and began making
conversation with her.

13. Trooper Jackson stated how pretty Claimant is and how he did not want to have to
cite her for speeding because of it.

14. Claimant was perplexed and scared because she still didn’t believe she had done
anything wrong, yet she did not want to upset Trooper Jackson or or make him angry. Trooper
Jackson asked Claimant what she was willing to do for him to avoid a citation.

15. Claimant was fearful of what Trooper Jackson would do to her if she did not
cooperate. Trooper Jackson then began to make extremely inappropriate sexual comments and
requests to Claimant.

16. He requested that she wash his motorcycle nude.

17. Hecommented on Claimant’s breast size and asked her to expose her breasts to him
to get out of the citation. Claimant stated she couldn’t because of the public setting they were in.

18. He then asked her to rub her breasts on him and on his police motorcycle. He also
asked her to rub his penis because he was getting excited from looking at her.

19. Claimant further declined to perform Trooper Jackson’s unlawful, coercive, and

depraved requests because they were in public.

 
oOo CF ITN DO UH Fe WY NY

mw po PO PL VY KH HNO KK =e Ke He Se Ee FEO ESE Eh hl
CO ra B&B WH NYO KK CO CO wow HR A fF WY KY —- OC

 

 

Case 2:20-cv-00949-DLR Document 1-1 Filed 05/15/20 Page 7 of 16

20. Trooper Jackson refused to allow Claimant to leave, and he still maintained
possession of Claimant’s driver’s license.

21. When Trooper Jackson seemed to realize he was not going to be successful in
coercing Claimant into any sexual activities here, Trooper Jackson asked Claimant if she had
Snapchat and if she would add him as a friend. Claimant denied having Snapchat.

22. Trooper Jackson further asked for Claimant’s phone number demanding that she
message him nude photos of her breasts.

23. Under duress, Claimant finally agreed and gave her phone number to Trooper
Jackson, with no intent to fulfill the agreement, but was hopeful Trooper Jackson would let her
go if she agreed at that point. Trooper Jackson gave her driver’s license back to her once he got
her phone number.

24. Before he allowed Claimant to leave, Trooper Jackson stated that he was married
and to not speak about what happened with him during the stop with anyone.

25, Claimant then returned to her vehicle and immediately explained what had
transpired to her friend, who was still in the passenger’s seat during the hour and a half traffic
stop.

26. Claimant was later contacted by DPS because Trooper Jackson was under
investigation for at least eight separate occasions where he attempted to engage in sexual activities
with women while in the course and scope of his employment with DPS.

27. Currently, Trooper Jackson is facing 61 counts of various criminal charges,
including, but not limited to, sexual abuse, attempted sexual abuse, attempted sexual assault,
unlawful sexual conduct, sexual extortion, unlawful imprisonment, kidnapping, harassment,
forgery, fraudulent schemes and artifices, fraudulent schemes and practices, willful concealment,

and tampering with a public record, all related to his crusade to victimize women during unlawful,

baseless traffic stops.

 
ww co ~~ JT Da wn FP WH PO —

eee
we NY —S ©

1
15
16
Ty
18
19
20
21
22
23
24
25

26

om

 

 

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 8 of 16

28. Defendant Jackson deliberately disregarded and failed to employ proper protocols
and use proper methods to execute a traffic stop.

29. Defendant Jackson was unlawful, unnecessary, and unreasonable in his detainment
of Plaintiff. The subsequent assault of Plaintiff was unlawful, unprovoked, unwarranted,
unjustified, callous, depraved, perverted, and disturbing.

30. The acts and omissions of Defendant Jackson alleged herein were taken on behalf
of, for the benefit of, and as agents of Defendant Arizona. Also, such acts and omissions occurred

| in the course and scope of the Trooper’s employment with Defendant Arizona. Upon information
and belief, the acts and omissions were either authorized by, were directed or caused by, or were

consistent with or performed pursuant to policies, practices, and customs of Defendants Chandler.

 

Therefore, Defendant Arizona is liable for all such acts and omissions, as well as Plaintiff's
injuries and damages that result from such acts and omissions.

31.  Defendant’s wrongful conduct deprived Plaintiffs rights secured to her by the

Constitution and the laws of the United States, including, among other things:
a, The right to be free from unreasonable search or unreasonable seizure;
b. The right to be free from the use of unreasonable, unjustified, and excessive

force;

c. The right to be free from deprivation of life, liberty, or property without due
process of law; and

d. The right to be free from summary punishment.

32. Defendants’ wrongful acts and omissions have had, and will continue to have, an
extremely detrimental impact on the Plaintiff, and her damages are significant. Plaintiff was
subject to unlawful force by the Defendants, which has resulted in lifelong damages. As a direct
and proximate result of Defendants’ wrongful acts and omissions, Plaintiff has sustained injuries
and damages in an amount to be proven at trial.

33. | Defendant’s acts and omissions were evil, malicious, and undertaken willfully and

 

wantonly to abuse Plaintiff with a reckless disregard of the substantial risk of serious harm to

 
Oo oOo ST KO NH FF WY YY

Rn a B&B WO HB HY CO OBO woA DH vA FP WD NY  &

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 9 of 16

Plaintiff, Defendant acted with an evil mind. Therefore, Plaintiff is entitled to punitive or
exemplary damages.

34. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to recover her
reasonable attorneys’ fees and costs, including expert fees.

COUNT ONE
42 U.S.C. § 1983 — Civil Rights Violations
(Against Defendant Jackson)

35. Plaintiff re-alleges and incorporates by reference their claims, facts, and allegations
contained in the paragraphs above, as if set forth fully herein.

36. Plaintiff was not committing any crime and was abiding all traffic laws at the time
Defendant Jackson initiated a traffic stop, and there was no probable cause to believe she was in
the process of committing a crime, nor reasonable suspicion.

37, Plaintiff did not resist or attempt to flee from Defendant Jackson when he made
contact with her.

38. The traffic stop initiated by Defendant Jackson against Plaintiff was unlawful.

39. Defendant Jackson’s conduct towards Plaintiff was unlawful, unprovoked,
unwarranted, unjustified, callous, depraved, perverted, and disturbing.

40. Defendant Jackson’s conduct violated clearly established constitutional rights,
which any reasonable person would have known such conduct would do so. Therefore, Defendant
Jackson is not entitled to qualified immunity.

41, Defendant’s wrongful conduct and unconstitutional actions were the moving force
of Plaintiff's damages.

42, Defendant Jackson’s conduct towards Plaintiff was unlawful, unprovoked,
unwarranted, unjustified, callous, depraved, perverted, and disturbing. Further, Defendant

Jauregui’s willful and wanton acts and omissions constitute reckless disregard and/or assault.

 
wo co tT DBD A Fe WY LY

nA wm B&B WH NO K§ OD CBO wana HD vA Ff W YY - &

Case 2:20-cv-00949-DLR Document 1-1 Filed 05/15/20 Page 10 of 16

43. Defendant Jackson’s unlawful acts against Plaintiff, violated the duties of care
Defendant Jackson owed to the Plaintiff and amounts to a complete disregard for human life.

44. As a direct and proximate result of wrongful acts and omissions of Defendant
Jackson, Plaintiff has suffered severe damages and emotional trauma.

45, As a direct and proximate result of wrongful acts and omissions of Defendant
Jackson, Plaintiff is entitled to recover injuries and damages in an amount to be determined at
trial.

46, Defendant Jackson’s unlawful and malicious acts deprived Plaintiff of her rights in
violation of the Fourth and Fourteenth Amendments of the Constitution of the United States and
42 U.S.C. § 1983.

47, Defendant Jackson acted with intent to cause injury and his wrongful conduct was
motivated by spite or ill will or he acted to serve their own interests, having reason to know and
consciously disregarding a substantial risk that his conduct might significantly injure the rights of
Plaintiff, Defendant consciously pursued a course of conduct knowing that it created a substantial
risk of significant harm to Plaintiff. Thus, deterrence and punishment are appropriate. Therefore,
Plaintiff is entitled to an award for punitive damages.

COUNT TWO
Intentional Infliction of Emotional Distress
(Against Defendant Jackson)

48. Plaintiff re-alleges and incorporates by reference their claims, facts, and allegations
contained in the paragraphs above, as if set forth fully herein.

49, Defendant Jackson’s conduct was extreme and outrageous as an average member of
| society would regard his conduct as atrocious, intolerable in a civilized community, and beyond

| all possible bounds of decency. Further, his conduct has been considered criminal.

 

 

 
Oo oOo a7 DB Ww F&F WwW VY

mo wo wo NY N YN NO —| | KF FF KF Pr SEO ES Eh hlUrS
nN vr & Ww BH K CO CO OHI DH UH FSF WY NY YF O&O

ee

|

 

Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 11 of 16

50. Defendant Jackson’s conduct was either intentional or reckless, Defendant Jackson
either sought to cause Plaintiff emotional distress or was aware of and disregarded the near
certainty that the conduct would result in emotional distress.

51.  Asaresult of Defendant Jackson’s conduct, Plaintiff has suffered severe emotional
distress.

COUNT THREE
Assault
(Against Defendants Jackson and Arizona)

52. Plaintiff re-alleges and incorporates, by this reference, their claims, facts, and
allegations in the paragraphs above, as if set forth fully herein.

53. Defendant has a statutory and common law duty to assure the safety and well-being
of persons and a duty to protect Plaintiff from harm that may be caused by the use of force under
color of law.

| $4, Defendant Jackson intentionally and willfully assaulted Plaintiff, and he intended to
and/or had a reckless disregard toward the near certainty of harm to Plaintiff. Defendant Jackson’s
conduct wrongfully and intentionally subjected Plaintiff to an unreasonable risk of serious harm.

55. Defendant Jackson subjected Plaintiff to conduct that was unlawful, unprovoked,
| unwarranted, unjustified, callous, depraved, perverted, and disturbing, as alleged above.

56. A reasonable person under the same circumstances would have known that Plaintiff
was inappropriately subjected to the use of unreasonable and unjustified force by Defendant
Jackson.

57. Defendant Jackson was, at all times material hereto, acting within the course and

 

scope of his employment with Defendant Arizona, and Defendant Arizona is vicariously liable for
the actions of Defendant Jackson.

58. Defendants’ breaches of duty caused or contributed to Plaintiff's injuries.

 
i Case 2:20-cv-00949-DLR Document 1-1 Filed 05/15/20 Page 12 of 16

 

 

  
 

 

 
 

I 59. As the result of Defendant Jackson’s assault, Plaintiff has suffered, and will
2 || continue to suffer from permanent pain, anguish, stress, shock, and mental damages; and
3 | economic and non-economic damages in an amount to be proven at trial.
4 60. As a direct and proximate result of Defendants’ acts and omissions, Plaintiff has
5 |] been damaged in an amount to be proven at trial.
6 PRAYER FOR RELIEF
7 WHEREFORE, Plaintiff prays for damages and for judgment against Defendants as
8 || follows:
9 | A. — General and compensatory damages in an amount to be proved at trial;
10 | B. For taxable costs and pre and post judgment interest to the extent permitted by law;
I C. Punitive damages in an amount deemed just and reasonable as permitted by law
12 against Defendant Jackson;
13 D.  Forcosts and attorneys’ fees against under Arizona law, the Constitution, and laws
14 || of the United States, including 42 U.S.C. § 1988;
15 E. Such other and further relief which may seem just and reasonable under the
16 II circumstances.
i JURY DEMAND
18 Plaintiff respectfully requests a trial by jury on all issues in this matter triable to a jury.
19 RESPECTFULLY SUBMITTED this __ day of March, 2020.
29 ATTORNEYS FOR FREEDOM
21 .
22 By: | SO
3 Jody Lf Broaddus, Esq.
| /J. Victor, Esq.
24 Attdrneys for Plaintiff
25
26

 

 

 
Case 2:20-cv-00949-DLR Document 1-1 Filed 05/15/20 Page 13 of 16

ew eb

 

CLUNK OF THE
SUPERIOR COURT

Is Interpreter Needed? [1] Ves Dee DEP

bs

In the Superior Court of the State of Arizona
in and for the Gounty of Maricopa

Case Number! / 0 Q 9 0 _ 0 9 2 4 6 7 If yes, what language:

CIVIL COVER SHEET- NEW FILING ONLY
(Please Type or Print)

Plaintiff's Attorney Jody &. Broaddus, Esq.

Attorney Bar Number 020122

 

20MAR 17 AN Is09

 

Plaintiff's Name(s): (List all)

Plaintiff's Address:

Phone #: Email Address:

Jocelyn Kinsey, c/o Attorneys For Freedom Law Firm, 3185 South Price Road, Chandler, Arizona 85248, 480-755-7110

 

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
The State of Arizona

 

Tremaine Jackson

 

(List additional Defendants on page two and/or attach a separate sheet)

NATURE OF ACTION
(Place an “X” next to the one case category that most accurately describes your primary case.)

100 TORT MOTOR VEHICLE:

[¥]101 Non-Death/Personal Injury
[_]102 Property Damage
[-]103 Wrongful Death

110 TORT NON-MOTOR VEHICLE:

(111 Negligence

(]112 Product Liability - Asbestos
[]112 Product Liability - Tobacco
[]112 Product Liability - Toxic/Other
[1113 Intentional Tort

[_]114 Property Damage

(1115 Legal Malpractice

(1115 Malpractice ~ Other professional
1117 Premises Liability

(-]118 Slander/Libel/Defamation

[-]116 Other (Specify)

120 MEDICAL MALPRACTICE:

(1121 Physician M.D. (]123 Hospital
(122 PhysicianD.O [()124 Other

©Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

130 CONTRACTS:

(1131 Account (Open or Stated)

(1132 Promissory Note

[_]133 Foreclosure

[_]138 Buyer-Plaintiff

[_]139 Fraud

[]134 Other Contract (i.e. Breach of Contract)

[_]135 Excess Proceeds-Sale

|Construction Defects (Residential/Commercial)
[1136 Six to Nineteen Structures
(1137 Twenty or More Structures

 

450-199 OTHER CIVIL CASE TYPES:

(1156 Eminent Domain/Condemnation
[1151 Eviction Actions (Forcible and Special Detainers)
[1152 Change of Name
(1153 Transcript of Judgment
(_]154 Foreign Judgment
(_]158 Quiet Title
[1160 Forfeiture
(1175 Election Challenge
179 NCC-Employer Sanction Action
(A.R.S. §23-212)

Page 1 of 2 CV10f — 070118

 
Case 2:20-cv-00949-DLR Document1-1 Filed 05/15/20 Page 14 of 16

 

 

 

 

Case No,

[_]180 Injunction against Workplace Harassment [1191 Declaration of Factual Improper Party Status
(1181 Injunction against Harassment J193 Vulnerable Adult (A.R.S. §46-451)
[_]182 Civil Penalty [_]165 Tribal Judgment
[1186 Water Rights (Not General Stream Adjudication) [1167 Structured Settlement (A.R.S. §12-2901)
[1187 Real Property [ ]169 Attorney Conservatorships (State Bar)
C] Special Action against Lower Courts []170 Unauthorized Practice of Law (State Bar)

(See Lower Court Appeal cover sheet in Maricopa) [171 Out-of-State Deposition for Foreign Jurisdiction
[]194 Immigration Enforcement Challenge [1172 Secure Attendance of Prisoner

(A.R.S. §§1-501, 1-502, 11-1051) [173 Assurance of Discontinuance

[]174 In-State Deposition for Foreign Jurisdiction
450-199 UNCLASSIFIED CIVIL: []176 Eminent Domain- Light Rail Only
a 1177 Interpleader— Automobile Only

CI Administrative Review [1178 Delayed Birth Certificate (A.R.S. §36-333.03)

(See Lower Court Appeal cover sheet in Maricopa) []183 Employment Dispute- Discrimination
(1150 Tax Appeal []185 Employment Dispute-Other

(All other tax matters must be filed in the AZ Tax (]196 Verified Rule 45.2 Petition
Court) [_]195(a) Amendment of Marriage License

[1155 Declaratory Judgment (_]195(b) Amendment of Birth Certificate
(157 Habeas Corpus ]163 Other
(1184 Landlord Tenant Dispute- Other (Specify)

[_]190 Declaration of Factual Innocence
(A.R.S. §12-771)

RULE 26.2 DISCOVERY TIER or AMOUNT PLEADED:
(State the amount in controversy pleaded or place an “X” next to the discovery tier to which the pleadings allege the case
would belong under Rule 26.2.)

 

 

(] Amount Pleaded $ C) Tier 1 Tier 2 C) Tier 3

EMERGENCY ORDER SOUGHT
(_] Temporary Restraining Order (J Provisional Remedy [) osc (J Election Challenge
(_] Employer Sanction [_] Other (Specify)

 

COMMERCIAL COURT (Maricopa County Only)

(J This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
commercial Court. More information on the commercial Court, including the most recent forms, are available on the

Court's website at https://www.superiorcourt.maricopa.gov/commercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

©Superior Court of Arizona in Maricopa County Page 2 of 2 CV10f - 070118
ALL RIGHTS RESERVED
wo fo A DBD A FP WW KY

bw BO BRO BRD DD RD DR a se a el
nA wn BB WoO NYO KH TD CO Beat BD wn fF W LY - O&O

Case 2:20-cv-00949-DLR Document 1-1

Marc J. Victor, SBN 016064
Jody L. Broaddus, SN 020122
ATTORNEYS FOR FREEDOM
3185 South Price Road
Chandler, Arizona 85248

Phone: (480) 755-7110

Fax: (480) 857-0150
Marc@AttorneyForFreedom.com

Jody@AttorneyForFreedom.com
Attorneys for Plaintiff

JOCELYN KINSEY, an individual,
Plaintiffs,
|.

STATE OF ARIZONA, a municipal entity,
and TREMAINE JACKSON, in his official
and individual capacities,

 

 

Filed 05/15/20 Page 15 of 16

CLERK OF TH
SUPERIOR COURT
PILED
M. MESSMER, Dep

2020MAR 17 ANH: 10

| IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

Case No.: CV2020-692467

CERTIFICATE OF COMPULSORY
ARBITRATION

 

 

Defendants.

Procedure.

| DATED this 16 day of March, 2020.

 

 

The undersigned certifies that she knows the dollar limits and any other limitations set forth
by the local rules of practice for this court, and further certifies that this case is NOT subject to
compulsory arbitration, as provided by Rules 72 through 76 of the Arizona Rules of Civil

ATTORNEYS FOR FREEDOM

  
   

; —_i Te
J /'L. Broaddus, Esq.

arc J. Victor, Esq.

Attorneys for Plaintiff

 

 
Case 2:20-cv-00949-DLR Documenti1-1 Filed 05/15/20 Page 16 of 16

CLERK OF THE
SUPERIOR COURT
“RECEIVED SE

Attorneys for Freedom Law Firm Dp ENT OFPOSIT
3185 South Price Road COUMERT DEPOSIFORY
Chandler, AZ 85248 | 2020HAY 11 AM 8: 42

(480) 765-7110

FILED 8y;S. Barba

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA ———
IN AND FOR THE COUNTY OF MARICOPA

JOCELYN KINSEY, an individual Case Number: CV2020-092467
Plaintiff,
RETURN OF SERVICE
Vs.

STATE OF ARIZONA, a municipal entity; et al
Defendant.

Received by Maricopa County Process Service, PLLC on the 7th day of May, 2020 at 11:10 am to be served
on STATE OF ARIZONA, a municipal entity, c/o Office of Attorney General, 2005 N Central Ave,
Phoenix, AZ 85004.

|, Gregory M Urroz, Process Server, do hereby affirm that on the 8th day of May, 2020 at 10:35 am, |:

served a GOVERNMENT AGENCY by delivering a true copy of the Summons; Complaint; Civil Case
Cover Sheet; Certificate of Compulsory Arbitration, to: CASSANDRA KASPERSKI as FACILITIES
MANAGER, a person authorized to accept service for STATE OF ARIZONA, a municipal entity, and
informed said person of the contents therein, in compliance with State Statutes.

Description of Person Served: Age: 40, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 150, Hair:
Dark Brown, Glasses: Y

Service Fee Items:
Standard Service of Process $70.00
Total $70.00

| certify that | am over the age of 21, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.

 

    
  

600 E Baseline Rd
Suite B6

Tempe, AZ 85283
(602) 424-7474

Our Job Serial Number: GUR+2020001588
Ref: CV2020-092467 - State of Arizona

Copyright © 1992-2020 Database Services, Inc. - Process Sorver's Toolbox V8. 1¢
